COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Mary Ann Bridges,                              §             No. 08-21-00130-CV

                       Appellant,                §               Appeal from the

  v.                                             §              112th District Court

  Lorrie Uhl, Individually and as Trustee of     §            of Upton County, Texas
  the Lorrie Uhl GST Trust, Victoria
  Johnson, Individually and as Trustee of the    §           (TC# 18-09-U4673-OTH)
  Victoria Johnson GST Trust, Susan Mertz
  Slaughter, Michael T. Mertz, Mortimer L.       §
  Mertz, Lawson Mertez, Leonard P. Mertz,
  Individually and as Trustee of the Len         §
  Mertz Trust, Marolyn Powell Bean,
  Individually and as Trustee of the Bean        §
  Family Trust, Helen Bunger Bean, George
  Douglas Bean, David Joe Bean, et al.,          §

                       Appellees.                §

                                                 §
                                          ORDER

       The Court GRANTS Elizabeth Lusk’s request for an extension of time within which to file

the Reporter’s Record until December 13, 2021. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Elizabeth Lusk, Official Court Reporter for the 112th District

Court for Upton County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before December 13, 2021.

       IT IS SO ORDERED this 6th day of December, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.